Citation Nr: 0530599	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability, 
to include arthritis.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  This case was remanded 
in April 2004 and March 2005.  Such now returns to the Board 
for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's current low back disability was not shown 
in service and such is not a result of any disease, injury, 
or incident in service, and arthritis was not manifested 
within one year of service discharge. 


CONCLUSION OF LAW

A low back disability, to include arthritis, was not incurred 
in or aggravated by the veteran's active duty military 
service and such may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his original claim 
for service connection in December 2000 and the RO's initial 
unfavorable decision was issued in November 2001.  In 
Pelegrini II, the Court set out that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in May 2004 and March 2005, the 
veteran's service connection claim was readjudicated and 
supplemental statements of the case was provided to the 
veteran in November 2004 and July 2005, such that he had the 
opportunity to respond to the remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2004 and March 2005 letters 
advised the veteran that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
May 2004 and March 2005 letters further advised the veteran 
that VA was responsible for obtaining relevant records from 
any Federal agency, to include medical records from the 
military, VA hospitals, and the Social Security 
Administration (SSA).  Such letters further advised the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state or local governments, private doctors and 
hospitals, and current or former employers.  The letters also 
notified the veteran that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  As indicated previously, the May 2004 and March 2005 
letters notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  The March 2005 letter specifically informed 
the veteran that he should submit such forms for Dr. P.A. and 
the Soldier's Home & Hospital.  The letters further indicated 
that the veteran must provide enough information about his 
records so they can be obtained from the proper source and 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  Such letters also advised the veteran 
that, if he received any treatment at a VA facility to 
furnish the dates and places of treatment, and that he was 
welcome to submit his own statements regarding his claimed 
disability.  The veteran was further notified that he should 
send any treatment records pertinent to his claimed 
condition, to include reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
clinics, X-rays, physical therapy records, surgical reports, 
etc., that show the dates of treatment, findings, and 
diagnoses.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In the May 2004 letter, the veteran was 
requested to inform VA if there was any other evidence or 
information that he believed would support his claim.  The 
March 2005 letter advised the veteran that if there was any 
other evidence or information that he believed would support 
his claims, to inform VA, and to provide VA with any evidence 
or information he may have pertaining to his claims.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The Board notes that the veteran identified 
treatment from Dr. P.A. and the Soldier's Home & Hospital in 
statements received in December 2004.  The Board remand dated 
in March 2005 directed the Appeals Management Center (AMC) to 
obtain such records.  Thereafter, the veteran was sent a 
letter in March 2005 requesting that he complete and return 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, for both medical providers.  To date, no 
response has been received from the veteran.  As such, the 
Board finds that VA has substantially complied with the duty 
to assist.  Moreover, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

The veteran was afforded a VA examination in May 2001 for the 
purpose of adjudicating his service connection claim.  
However, the examining physician indicated that there were no 
service records available for review.  Even so, the Board 
finds a current VA examination to determine whether such 
claimed back disability is etiologically related to service 
is not necessary to decide the claim.  As the veteran's 
service medical records are negative for complaints, 
treatment, or diagnosis pertinent to his back, any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  Therefore, there is no 
competent basis upon which to conclude that the veteran's 
current back disability, to include arthritis, is related to 
service.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that his military occupation of 
stevedore, which consisted of loading and unloading ships, 
resulted in a current low back disability, to include 
arthritis.  Therefore, he claims that service connection is 
warranted for such disability.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis pertinent to his back.  
At his October 1945 separation examination, the veteran 
denied any significant diseases, wounds, and injuries during 
service.  Upon physical examination, there were no 
musculoskeletal defects.  His Enlisted Record and Report of 
Separation reveals that the veteran served in the 878th Port 
Company Transportation Corps as a crane operator.  

A June 1980 X-ray from Massachusetts General Hospital shows 
an impression of moderate degenerative changes of the 
lumbosacral spine.  Such records also reflect, that in 
November 1980, the veteran had intermittent low back pain 
over the year and recently the stiffness had increased.  X-
rays were taken and the impression was arthritic changes and 
mechanical low back pain.  An April 1981 record shows an 
assessment of low back pain with arthritic changes on X-rays 
in June 1980, now with minor nerve root involvement.  
Remaining records dated in 1980 and 1981 reflect continued 
complaints and treatment for low back pain.

Records dated in 1982 from the Lahey Clinic Foundation show 
that the veteran had injured his back in 1952 lifting cement 
and had more frequent low back pain since 1977.  

An August 1984 CT scan from Massachusetts General Hospital 
revealed bulging discs at L3-4, L4-5, and L5-S1 and 
obliteration of fat in the left L5 lateral recess without 
positive evidence of a herniated disc.  

Records from Dr. F.C. reflect that in April 1993, it was 
recorded that the veteran was very angry about his chronic 
back pain.  Upon examination, the veteran was rigid in his 
spine.  His neck was also tight, but he had 50 percent 
mobility.  In November 1994, the veteran complained of pain 
if he tried to wash the car or if he bent over doing yard 
work.  Objectively, he had good reflexes of both knee jerks 
and had negative straight leg raising.  The impression was 
that it was a chronic problem, but the veteran had learned to 
live with it and there was no current problem.  In July 1998, 
it was noted that the veteran had basically stabilized over 
the 15 years that Dr. F.C. had known him.  The veteran no 
longer complained bitterly about his back pain.  Objectively, 
the veteran was rigid lateral bending.  Forward flexion was 
fair.  His neck was also tight and he had early Heberden 
nodes, but he was untroubled.  In July 1999, the veteran had 
tightness in his neck and lumbar spine.  

A May 2001 VA examination reflects that the veteran had 
military service in the transportation corps overseas for 33 
months.  He reported that, while loading and unloading ships, 
he developed wear and tear on his back.  He had back pain 
intermittently ever since the service.  The examiner noted 
that no service records were available for review.  The 
examiner stated that the veteran had performed heavy work in 
the service by history and since then, he developed 
progressive low back pain.

In a September 2003 letter, Dr. F.C. stated that the 
veteran's previous occupation as a stevedore could have 
contributed to his chronic low back degenerative disease.  

The Board initially notes that post-service records reflect a 
diagnosis of arthritis in the veteran's back.  However, the 
first post-service X-ray diagnosis of arthritis was in  June 
1980, approximately 35 years after the veteran's discharge in 
October 1945.  As such, presumptive service connection is not 
warranted for arthritis of the back.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Current back diagnoses of moderate degenerative changes of 
the lumbosacral spine, mechanical low back pain, bulging 
discs at L3-4, L4-5, and L5-S1, and chronic low back 
degenerative disease, are of record.  The Board acknowledges 
the veteran's contention that his job in the service of 
loading and unloading ships ultimately led to his current 
back disability.  The Board also observes the May 2001 VA 
examiner's statement that the veteran had performed heavy 
work in the service by history and since then, had 
progressive low back pain, and, Dr. F.C.'s opinion that the 
veteran's previous occupation of stevedore could have 
contributed to his back disability.  However, in light of the 
fact that the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis referable to the 
back, the Board finds that the VA examiner's and Dr. F.C.'s 
opinion to be based on the unsubstantiated history provided 
by the veteran decades following his discharge from service.  
The Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.  Moreover, post-service 
evidence shows that the veteran injured his back in 1952 
lifting concrete and had frequent low back pain beginning in 
1977.  As such, the evidence of a nexus between active duty 
service and the veteran's claimed low back disability, to 
include arthritis, is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's claimed low back 
disability, to include arthritis, and service, he is not 
entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability, to include 
arthritis.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.   


ORDER

Service connection for a low back disability, to include 
arthritis, is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


